Appeal by the defendant, as limited by her motion, from a sentence of the County Court, Suffolk County (Efman, J.), imposed February 28, 2011, on the ground that the sentence was excessive.
Ordered that the sentence is affirmed.
*905The defendant’s valid waiver of her right to appeal precludes review of her contention that the sentence imposed was excessive (see People v Bradshaw, 18 NY3d 257, 264-267 [2011]; People v Lopez, 6 NY3d 248, 255-256 [2006]).
Eng, EJ., Rivera, Lott and Cohen, JJ., concur.